DETAILED ACTION
The present office action is responsive to the applicant’s filling  the application on 04/01/2022
The application has claims 1-20 present for examination. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, 12, 13, 15, 17-19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd et al. (US 20130219256)



In regards to claims (1, 12 and 20),  Lloyd discloses a computer-implemented method for low-latency incremental display of a document at a client device (see para 5: low latency rendering of a document with incremental rendering), the method comprising: generating, by one or more processors of the client device, a user interface that includes a viewport for displaying portions of the document (see para 5-6: a viewport for displaying portions of a spreadsheet document); detecting, by the one or more processors, a first event indicating that the document is to be viewed via the viewport (see para 62: the user navigates to the document using a web browser e.g. a link or selection that provides the display of the document);  generate a document fragment model for initial portions of the document, the initial portions including a first portion that is displayed upon the viewport being configured to display the document and one or more second portions that are not displayed when the viewport is initially configured to display the document (see para 33-35, 59, 64-69: model data with portion to be displayed and an additional portion); detecting, via the user interface, a second event including an indication of the one or more second portions of the document; transmitting, by the one or more processors, an incremental data request including an indication of one or more third portions of the document not included in the initial portion of the document; receiving an incremental data response including the one or more third portions of the document; and generating, in response to receiving the incremental data response, a document fragment model for the third portions of the of the document (see para 33-35, 53, 59, 64-69, 73: an additional event that causes that a third portion is received and displayed. The system interprets the user interaction and incrementally provides additional portions of the document for display on the viewable area).

In regards to claims (2 and 13), Lloyd discloses wherein to generate a document fragment model for a particular portion of the document, the method comprises further comprising: storing, by the one or more processors, the document fragment model for the particular portion of the document in a data memory of the client device (see para 43, 53 storing the portions on memory of the device to display the document portions to the user).

In regards to claims (4 and 15), Lloyd discloses wherein detecting the first event comprises: detecting, via the user interface, a document navigation event indicating the document (see para 62; navigate to the document).

In regards to claim 6,  Lloyd discloses wherein transmitting the incremental data request comprises: determining, by the one or more processors, a scroll speed associated with the viewport; and based on the scroll speed, determining, by the one or more processors, a size of the one or more third portions of the document requested by the incremental data request (see para 35, 53, 73: scrolling speed is used for determination and to download additional content for display of the document).

In regards to claims (7 and 17), Lloyd discloses wherein transmitting the incremental data request comprises: transmitting, to a memory storing data associated with the document, the incremental data request (see para 5-6, 10, 35, 43, 53, 55, 73: transmit the request to a server where the data is stored and downloading to and accessing model on a cache).

In regards to claims (8 and 18), Lloyd discloses further comprising: determining, by the one or more processors, that a portion of the document displayed via the viewport is at least a threshold distance from the second portions of the document (see para 28, 37, 53, 63-64, 66, 68, 73: determining model sub-portions by specific amounts e.g. rows columns. Having a specified buffer(bounding)  area of cells for the downloaded portions to determine when a request is needed to continue scrolling and displaying); and deleting, by the one or more processors, the document fragment model for the second portions of the document (see para 28, 37, 53, 63-64, 66, 68, 73, based on scroll amounts, the system deletes model data no longer needed).

In regards to claims (9 and 19), Lloyd discloses further comprising: detecting, by the one or more processors, a third event indicating that another document is to be viewed via the viewport (see para 62-64: the user navigates to the documents or previous documents); deleting, by the one or more processors, the document fragment model for the third portions of the document; and maintaining, by the one or more processors, the document fragment model for the first portion of the document (see para 28, 37, 53, 63-64, 66, 68, 73: a first portion is displayed and based on scroll amounts, the system deletes model data no longer needed to allow new data to be downloaded).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 20130219256), as applied to claims 1 and 12 above, in view of Fernandes et al. (US 20150066940)
In regards to claims (3 and 14), Lloyd teaches navigating to a webpage that provides the document (see para 62), but doesn’t specifically teach wherein detecting the first event comprises: detecting, by the one or more processors, an event generated in responses to an output of a search query or a learning algorithm.
Fernandes teaches wherein detecting the first event comprises: detecting, by the one or more processors, an event generated in responses to an output of a search query or a learning algorithm (see para 2 and 23, teaches navigating to web content through search results. Content includes spreadsheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Fernandes to modify Lloyd providing access to online content including spreadsheet data through search results, since it would provide means enabling acquiring database data remotely.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 20130219256) as applied to claims 1 and 12 above, in view of Bosarge (US 20060155728)

In regards to claims (5 and 16), Lloyd doesn’t specifically teach wherein: the first portion of the document and the second portions of the document are separated by a page break, and detecting the second event comprises detecting, by the one or more processors, a navigation event associated with the page break being displayed in the viewport.
Bosarge teaches wherein: the first portion of the document and the second portions of the document are separated by a page break, and detecting the second event comprises detecting, by the one or more processors, a navigation event associated with the page break being displayed in the viewport (see para 31: teaches sequential organized content and providing an auto-load triggers by scroll-point on a page e.g. bottom of page (page break)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Bosarge to modify Lloyd for a scroll point trigger, since it would enhance the navigation fluidity for the display of sequential content, thus enhancing the users experience for facilitating reading the content (see para 31).

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 20130219256), as applied to claim 1 above, in view of Meschkat (US 20150193413)  

In regards to claim 10, Lloyd doesn’t specifically teach wherein: the document is associated with metadata indicating a region of the document is associated with at least one of highlighting, redactions, or annotations; and generating the rendering for a particular portion of the document comprises generating the rendering in accordance with the metadata.
Meschkat teaches  wherein: the document is associated with metadata indicating a region of the document is associated with at least one of highlighting, redactions, or annotations; and generating the rendering for a particular portion of the document comprises generating the rendering in accordance with the metadata (see abstract and para 4-5, 19, 24, 26; document metadata and using the metadata associated to the document when the document is used or retrieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Meschkat to modify Lloyd, since by doing so it would enhance the display of the document associated to with edit or change done to the document, thus enhancing the users experience for simplifying providing the annotations or related actions for the content when is rendered. 

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 20130219256) as applied to claim 1 above, in view of Ziraknejad et al. (US 11238210).

In regards to claim 11, Although Lloyd teach low latency with regards to displaying and loading document content with smooth scrolling (see para 5) , Lloyd doesn’t specifically teach wherein displaying the one or more third objects in the viewport occurs within 1 second of the receiving of a third event including an indication of the one or more third portions of the document.
Ziraknejad teaches wherein displaying the one or more third objects in the viewport occurs within 1 second of the receiving of a third event including an indication of the one or more third portions of the document (see col 1 lines 39-49; teaches low latency, providing content that can predictively be presented and cached (server or locally), presenting the content a within one second or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ziraknejad to modify Lloyd for low latency, since it would enhance the navigation fluidity for the display of sequential content, and enhance the users experience for facilitating reading the content.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144